Case 1:13-cr-00081-RBJ Document 61 Filed 10/16/19 USDC Colorado Page 1 of 2
FILED

UNITED STATES DISTRICT COURT
DENVER, COLORADO

Attn: Clerk of the Court OCT 16 2019
RE: Case Number: 13-CR-00081-rbj JEFFREY P. COLWELL
CLERK

I Robert Brewster, SUI JURIS and In Forma Pauperis currently in the
above stated case, request an updated docket, and a copy of the
Indictment to be sent to me.

My Mailing address is:

Robert Arthur Brewster #39284-013

FEDERAL CORRECTIONAL INSTITUTION ~ La Tuna

PO BOX 3000
Anthony NM 88021-9897

Please be sure that on the envelope is fully and properly displayed
the address of the Court, Who sent by underlined in red ink, and

to me marked as "SPECIAL/LEGAL MAIL: Open only in the presence of
the inmate" persuant to CFR 540.18.

Thank You for your assistance.

     

e229

Rober¥ Arthur Brewster 39284-013
FCI - La Tuna

PO BOX 3000

Anthony NM 88021-9897

  

PARALEGAL

*
Placed m FeTr-La Tina Tamocte Mail Boy on loflo/Z0lF% A
@ 19:34

‘LEGAL MAIL

 

NY 10/16/19 USDC Colorado Page 2 of 2 i

t
‘
{
4
'
V
yy
‘

qIVW WITT

e  - _SPEIS-Payuy-  —— _.. -

- "~--~—BEGE-P6Z08 OD aAuaq
GOLLY LucoJasnoyupnoD ‘s'n
IS HL6+ +06

ee BELO PBZBES GPP

'y's'n

17033

XL WN eget
BS TT eo co ny cage OND EL QODOE *7'0d

ani Slag 22 Pea Ss We Pk
cee ee aaa? OTE YNRLYT~ hiodin dist NESDIS WOOF
a Le i Riek oh
BBS | EIO-A& TLE

oa tt
err, eee SERS So
i. 3 " a ATC « “aapronenter - - . A .
eet oo ae Aa sMaeQ Ang sayy p49

Case 1:13-cr-00081-RBJ Document 61,

    

i

TENT IITA TN
4 nt Ae
, . 10 4

 

wn gee
